Exhibit 10.1

REAL ESTATE PURCHASE AGREEMENT




REAL ESTATE PURCHASE AGREEMENT (“Agreement”), executed the 10th day of February,
2006, by and between SLS International, Inc., a Delaware  corporation (“Seller”)
and FRS, LLC, a Missouri limited liability company (“Buyer”).




W I T N E S S E T H:




WHEREAS, Seller is the owner of certain real property located at 1650 W.
Jackson, Ozark, Christian County, Missouri (the “Property”), as more
particularly described on Exhibit “A”, attached hereto and made a part hereof by
this reference; and




WHEREAS, subject to the terms and conditions as herein set forth, Buyer desires
to purchase the Property from Seller, and Seller desires to sell the same to
Buyer, on the terms and conditions as herein set forth; and




NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth, Seller and Buyer
agree as follows:




1.

Sale of Property.  Subject to the terms and conditions hereinafter set forth,
the Seller agrees to sell, transfer and convey to the Buyer, and the Buyer
desires to purchase from the Seller, all of the right, title and interest of
Seller in and to the Property, together with Seller’s right, title and interest
in and to any and all easements and appurtenances belonging or appertaining to
the Property, free and clear of all liens, encumbrances and restrictions other
than the Permitted Exceptions.   




2.

Purchase Price.  The purchase price for the Property shall be Four Million
Dollars ($4,000,000.00) (the “Purchase Price”).




3.

Payment of Purchase Price.  The Purchase Price for the Property shall be paid by
Buyer to Seller on the Closing Date (as hereinafter defined), subject to all
prorations, credits and adjustments as herein provided, in cash by a cashier’s
check or by wire transfer of immediately available federal funds.




4.

Inspection of Property; Condition.  




(a)

Seller hereby grants Buyer, and his agents, access to the Property prior to the
Closing, for the purpose of further inspecting the Property and for the purpose
of performing such geotechnical or engineering tests or audits with respect to
the Property as desired by Buyer.  The parties agree and acknowledge that the
receipt of satisfactory results to Buyer with respect to such inspections is a
condition to the performance by Buyer of his obligations under this Agreement.
 Buyer shall be responsible for all damage caused to persons or the Property
resulting from such additional inspections, and shall indemnify and hold Seller
harmless from and against all claims, costs, demands and expenses, including,
without limitation, reasonable attorney’s fees, court costs and other legal
expenses, resulting from such additional inspections.  Buyer’s obligations
imposed by this Section shall survive the Closing or termination of this





1




--------------------------------------------------------------------------------

Agreement.  Notwithstanding the foregoing, Buyer acknowledges that it has
heretofofe been granted access to the Property for purposes of performing such
inspections and has found the condition to be acceptable and, to such end,
hereby waives any rights of termination as provided in this subparagraph (a) by
reason of any such inspection and the results thereof.




(b)

Buyer agrees to accept the Property in an “AS-IS” condition as of the date
hereof (ordinary wear and tear excepted), and Buyer agrees that Seller has not
and does not make any representations or warranties, express or implied, to
Buyer regarding the zoning of the Property, the condition of the Property
(environmental or otherwise other than as set forth below) or the fitness of the
Property for any intended or particular use, any and all such representations
and warranties, express or implied, being hereby expressly waived by Buyer and
disclaimed by Seller.  Without limiting the generality of the foregoing, no
representation, warranty, undertaking, agreement or promise, whether express or
implied or otherwise, has been made by Seller to Buyer with respect to the
Property or any improvement to the Property, including, but not limited to, the
size, use or type of land, any financial information pertaining to the ownership
or operation of the Property or any other matter.  Further, no representation
has been made by Seller to Buyer concerning the presence or absence of any
rights of any governmental authority, or of owners of property in the vicinity
of the Property, to obtain reimbursement, or recapture from any owner of the
Property of all or a portion of the cost of any utilities, roads or other
improvements heretofore made in the vicinity of the Property which may serve,
benefit or be utilized by the Property, and if such rights exist, Buyer agrees
to pay all sums due pursuant thereto without reduction in the Purchase Price, it
being expressly acknowledged and agreed that Buyer hereby waives any claim Buyer
may have or may hereafter acquire against Seller for said costs; provided,
however, to Seller’s knowledge, there are no rights or demands of any
governmental authority or of owners of property in the vicinity of the Property,
to obtain reimbursement, or recapture from any owner of the Property of all or a
portion of the cost of any utilities, roads or other improvements heretofore
made in the vicinity of the Property which may serve, benefit or be utilized by
the Property.  Buyer represents and warrants to Seller that Buyer has not been
induced to execute this Contract by any act, statement or representation of
Seller or its agents, employees, beneficiaries or representatives.  Buyer waives
any claim that may exist for patent and/or latent defects and/or mutual or
unilateral mistake of fact.  Without limiting the foregoing, Buyer acknowledges
that Seller has made, and hereby makes, no representation or warranty pertaining
to the Property with respect to (i) the total area of the Property, and (ii) its
suitability for development or any other use thereof.  




5.

Closing Date and Possession.  Closing (“Closing” or “Closing Date”) shall occur
on or before February 10, 2006.  Buyer shall be entitled to possession of the
Property at Closing.  Closing shall be at the offices of Hogan Land Title
Company, 1605 E. Sunshine, Springfield, Missouri (the “Closing Service”).




6.

Closing Procedures. The sale of the Property shall be governed by the following
general closing procedures:




 (a)

Delivery of Title Commitment.  Seller has delivered to Buyer a title commitment
(and all documents of record referred to therein) issued from the Hogan Land
Title Company (hereinafter the “Title Company”) (Commitment No. 0601561) for
issuance to Buyer of an ALTA Form B Owner’s Policy of Title Insurance
(hereinafter the





2




--------------------------------------------------------------------------------

“Title Policy”) with respect to the Property, in the amount of $3,500,000 (which
amount shall be increased to the amount of the Purchase Price at Closing),
showing Seller to be the owner of good and marketable fee simple title to the
Property in accordance with The Title Examination Standards of the Missouri Bar
(the “Title Standards”), subject only to the following:




(i)

Permitted Exceptions.  The following encumbrances, exceptions, or conditions to
the title of the Property (hereinafter referred to as the “Permitted
Exceptions”):




(1)

Any apparent encumbrance or defect in the title to the Property which is of the
type or comes within the scope of any of the Title Standards, provided the
Seller furnishes the necessary affidavits, or other title papers, if any, as
described in the applicable Title Standards, and the same are accepted by the
Title Company;




(2)

Applicable zoning laws or ordinances;




(3)

General Property taxes not due as of the Closing Date;




(4)

Utility easements along side and rear lines of the Property;




(5)

Exceptions to title created by, through or under Buyer;




(6)

The lease referred to in Section 13 below; and




(7)

Exception to title Nos. 2(b), 2(c), and 3-12, both inclusive  set forth in the
Title Commitment.




(b)

Survey.  Buyer may obtain a survey of the Property, prepared by a registered
public surveyor designated by Buyer, and certified to the Buyer and the Title
Company (the “Survey”).  Buyer acknowledges that Buyer’s election to obtain a
Survey shall not be a condition to the Closing.




(c)

Title and Survey Review Period.  Buyer shall have until the Closing Date (the
“Title and Survey Review Period”) to notify Seller in writing, of any reasonable
objections that Buyer may have to anything contained in the Title Commitment or
set out in the Survey.  Any items contained in the Title Commitment or Survey to
which Buyer does not object during the Title and Survey Review Period shall be
deemed to be acceptable to Buyer.  In the event Buyer notifies Seller of
objections to title on or prior to the expiration of the Title and Survey Review
Period, Seller shall notify Buyer as to whether Seller intends to satisfy such
objections by either (i) curing, correcting or removing such objections, (ii)
having such unpermitted exceptions removed from the Title Commitment or Survey,
whichever the case may be, or (iii) having the Title Company commit to insure
against loss or damage as may be occasioned by such exceptions, provided,
however, that Seller is under no obligation to incur any expense in connection
therewith.





3




--------------------------------------------------------------------------------




In the event that Seller is unwilling or unable to or fails to satisfy such
objections to title, Buyer may, at his option, either (i) terminate this
Agreement, in which event both parties shall be relieved of any further
liability hereunder, except that the parties shall pay their respective costs
and expenses as provided herein theretofore incurred by the parties or (ii)
waive such objections (in which event said exception(s) shall be considered a
Permitted Exception); provided, however, that the waiver of objections to the
title of the Property by Buyer shall not be construed as constituting a waiver
of any other provision of this Agreement.




 (d)

Transfer of Property.  At Closing, Seller shall convey the Property by a duly
executed and acknowledged special warranty deed, in the form as approved by the
Buyer’s counsel (with such approval being exercised reasonably), conveying to
Buyer good and marketable fee simple title to the Property free and clear of all
liens, claims and encumbrances, except for the Permitted Exceptions.  




(e)

Taxes.  Seller shall pay all general Property taxes levied and assessed against
the Property, and all installments of special assessments, for the years prior
to the calendar year of Closing.  All such taxes and installments of special
assessments becoming due and accruing during the calendar year of Closing shall
be paid by Seller as and when the bill therefore shall be issued, it being
agreed, however, that Buyer shall be obligated to pay its prorated share from
and after the Closing, subject, however, to any obligation of the Seller, as
tenant, to pay such taxes.  Accordingly, the parties shall not at Closing
prorate general real estate taxes for the year 2006.  




(f)

Title Policy.  The obligations of Buyer to close shall be subject to the
commitment by the Title Company, received by Buyer at Closing, that the Title
Company is prepared to issue the Title Policy with respect to the Property, in
the amount of the Purchase Price, in conformity with the Title Commitment and
containing no exception or condition to the title of the Property other than the
Permitted Exceptions.




(g)

Mechanic’s Liens.  Seller will warrant at Closing to Buyer and the Title Company
that except for (i) claims in dispute that are not a lien against the Property
and (ii) any work to the Property authorized or permitted by Buyer as permitted
in Section 14 hereof, there are no unpaid bills for improvements within six (6)
months prior to Closing with respect to the Property and that Seller has no
knowledge of proposed improvements with respect to the Property to be paid by
special tax bills.  At Closing, Seller shall execute a mechanic’s lien affidavit
in the form as approved by the Title Company and Buyer’s counsel.




7.

Expenses.  In addition to such costs and expenses of this transaction as are
allocated to the parties as set forth in other provisions of this Agreement, the
following additional costs and expenses of this transaction shall be borne by
the parties as follows:




(a)

Seller’s Expenses.  The Seller shall pay the following expenses and costs of
this transaction:








4




--------------------------------------------------------------------------------

(i)

Any attorney fees separately incurred by the Seller in negotiating, preparing
and closing this Agreement;




(ii)

One-half (1/2) of the cost charged by the Closing Service (if any); and




(iii)

The cost of the search fee for issuance of the Title Commitment as charged by
the Title Company, and the cost of any extension thereof; and




(iv)

Any recording fees incurred in connection with the recording of any affidavit,
certificate or other instrument to cure, correct or remove any objection to
title as provided in Section 6(c) hereof.




(b)

Buyer’s Expenses.  The Buyer shall pay the following expenses and costs of this
transaction:




(i)

Any attorney fees separately incurred by the Buyer in negotiating, preparing and
closing this Agreement;




(ii)

One-half (1/2) of the cost of the Closing Service (if any);




(iii)

The cost of issuance of the Title Policy and any Lender’s Policy, if applicable,
as charged by the Title Company; and




(iv)

All recording fees other than the recording fees specified in Section 7(a)(iv)
hereof.




8.

Condemnation.  If, prior to Closing, a condemnation or eminent domain proceeding
is proposed, threatened or commenced against any portion of the Property, Seller
shall immediately notify Buyer of such event.  Buyer may elect to either (i)
terminate its obligations under this Agreement by notice to Seller within ten
(10) days after Buyer receives such notice, or (ii) close and receive all
condemnation proceeds pertaining to the Property, and Seller shall assign the
same to Buyer at Closing.  The provisions of this Section 8 shall survive
Closing.




9.

Default and Remedies.  In the event of any failure by a party to perform any
term, covenant, agreement or obligation of this Agreement to be observed or
performed by that party (the “Defaulting Party”), the other party (the
“Non-Defaulting Party’) shall so notify the Defaulting Party of such failure,
and the Defaulting Party shall have until one (1) day prior to the Closing Date
to cure such failure.  If the Defaulting Party fails to cure such failure within
said time, the Defaulting Party shall be in default hereunder, and the
Non-Defaulting Party shall be entitled pursue all available legal and equitable
remedies on account thereof, including, but not limited to, specific
performance.  




10.

Brokers.  The parties hereby represent to each other that there are no
commissions, fees or finder’s fees due or owing to any broker or other person as
a result of the transaction contemplated herein.  Seller shall indemnify, defend
and hold Buyer harmless from





5




--------------------------------------------------------------------------------

and against any and all such claims and demands, for commissions or other
compensation by any broker, finder, or similar agent, claiming to have been
employed by or on behalf of Seller.  Buyer shall indemnify, defend and hold
Seller harmless from and against any and all such claims and demands for
commissions or other compensation by any broker, finder or similar agent,
claiming to have been employed by or on behalf of Buyer.  Defense of any claim
for a commission or other compensation by a broker, finder or similar agent,
shall be undertaken by the party whose representation would be false if the
claim for such commission or other compensation were upheld.  The obligations of
this Section 10 shall survive Closing.  




11.

Seller’s Representations and Warranties.  Seller represents and warrants the
following as of the Effective Date, which representations and warranties shall
survive the Closing Date:




(a)

Authorization.  The Seller has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and to comply with this
Agreement and all other documents and instruments relating thereto in the
transaction contemplated hereby.  At or before the Closing, Seller shall provide
a corporate resolution signed by its board of directors ratifying and
authorizing this transaction.




(b)

Consents and Approvals.  To the best of Seller’s knowledge, no consent, approval
or other authorization of or by any court, administrative agency or other
governmental agency or quasi governmental agency is required in connection with
Seller’s execution and delivery of, or compliance or performance with this
Agreement or any other document or instrument relating thereto and the
transaction contemplated hereby.




(c)

No Conflict or Violations.  The execution and delivery of this Agreement, the
consummation of the transaction contemplated hereby, and the performance and
compliance with the terms and conditions hereof by Seller will not conflict, or
result in the breach of any mortgage, lease, agreement, or any other instrument,
decree, rule or regulation of any court, administrative agency or other
governmental authority to which Seller is a party or by which Seller or its
properties are bound.




(d)

Litigation.  To Seller’s knowledge, there is no pending litigation against the
Property or the Seller which would adversely affect the right of Buyer to
acquire the Property.




(e)

FIRPTA.  The Seller is not a “foreign person” as that term is defined in Section
1445 of the Internal Revenue Code (the “Code”) and the related regulations.  The
Seller agrees to execute and deliver a certification at Closing that Seller is
not a foreign person, in the form as may be requested by Buyer.  Buyer shall not
be required to withhold any portion of the Purchase Price in accordance with any
provision of the Code.




(f)

Environmental.  To the best of Seller’s knowledge and belief, no hazardous
materials or waste have been stored at, disposed of, buried, dumped, spilled, or
released, on or about the Property, in violation of any applicable environmental
laws.  





6




--------------------------------------------------------------------------------

Seller has not received any written notice from any governmental authority
concerning the removal of any hazardous materials from the Property.  




(g)

No Further Representations.  Buyer acknowledges that Seller has not made, nor
does Seller hereby make, any representations as to the past, present or future
condition, operating or any other matter or thing affecting or relating to the
Property, except as expressly set forth in this Agreement.  




12.

Buyer’s Representations and Warranties.  Buyer represents and warrants the
following as of the Effective Date, which representations and warranties shall
survive the Closing Date:




(a)

Authorization.  Buyer has full power and authority to execute and deliver this
Agreement and to perform his obligations hereunder and to comply with this
Agreement and all other documents and instrument relating thereto and the
transaction contemplated hereby.




(b)

Consents and Approvals.  To the best of Buyer’s knowledge, no consent, approval
or other authorization of or by any court, administrative agency or other
governmental agency or quasi governmental agency is required in connection with
Buyer’s execution and delivery of, or compliance or performance with this
Agreement or any other document or instrument relating thereto and the
transaction contemplated hereby.




(c)

No Conflict or Violation.  The execution and delivery of this Agreement, the
consummation of the transaction contemplated hereby, and the performance and
compliance with the terms and conditions hereof by Buyer will not conflict, or
result in a breach of any mortgage, lease, agreement, or any other instrument,
decree, rule or regulation of any court, administrative agency or other
governmental authority to which Buyer is a party or by which Buyer or his
properties are bound.




(d)

Litigation.  There is no pending litigation against Buyer which would adversely
affect the right of Buyer to acquire the Property.




13.

Lease of Property.  This Agreement is contingent upon the parties entering into
a mutually agreeable lease agreement whereby Seller will lease from Buyer and
Buyer will lease to Seller the Property.  If the parties are unable to agree
upon a lease agreement for the Property, either party may terminate this
Agreement.




14.

Escrow Agents.  If a dispute arises over the disposition of funds or documents
deposited with any escrow agent designated herein or appointed pursuant to the
provisions hereof, that results in litigation, any attorney’s fees, court costs
or other related expenses incurred by said escrow agent in connection with such
dispute shall be reimbursed to said escrow agent by Seller and Buyer equally.




15.

Like-Kind Exchange.  Either Seller or Buyer, or both, may consummate its or
their obligations hereunder as part of a so called “like-kind exchange” (the
“Exchange”) pursuant





7




--------------------------------------------------------------------------------

to §1031 of the Code, provided, however, that:  (i)  the Closing shall not be
delayed or affected by reason of the Exchange nor shall the consummation or
accomplishment of the Exchange be a condition precedent or condition subsequent
to such party’s or parties’ obligations under this Agreement, (ii)  if
appropriate, the exchanging party shall affect its Exchange through an
assignment of this Agreement, or its rights under this Agreement, to a qualified
intermediary and the other party shall not be required to acquire or hold title
to any property for the purposes of consummating the Exchange, (iii) the
exchanging party shall pay any additional costs and expenses that would not
otherwise have been incurred by it or the other party had such not engaged in
the Exhibit, and (iv)  the exchanging party shall indemnify, defend and hold the
other party harmless from and against any additional costs and any and all loss,
costs, damage, claim or liability arising from the Exchange.




16.

Assignment; Binding Effect and Benefits.  Neither party may assign this
Agreement without the prior written consent of the other party.  Subject to such
restriction, this Agreement shall be binding upon, and shall inure to the
benefit of, and be enforceable by, the parties hereto and their respective
heirs, personal representatives, successors and assigns.




17.

Entire Agreement.  This Agreement constitutes the entire understanding of the
parties as to the transactions contemplated herein, and supersedes any and all
understandings or agreements, if any, oral or written, between the parties
relating to the subject matter hereof.  There are no understandings,
representations, agreements, promises or covenants other than those included
herein.




18.

Governing Law.  This Agreement shall be construed and interpreted in accordance
with, and governed by, the laws of the State of Missouri.




19.

Notices.  Notices are given pursuant to this Agreement shall be in writing,
shall be given by personal delivery, by facsimile, or by mailing the same to the
party entitled thereto at the address set forth below or at such other address
as either party may designate in writing to the other party pursuant to the
provisions of this paragraph.  Notices given by mail shall be sent by United
States mail, certified or registered, return receipt requested, or by nationally
recognized overnight courier service providing receipt of delivery.  Notices
shall be deemed to be received on the day of actual receipt, in the case of
personal delivery, or on the date of receipt set forth in the confirmation of
delivery, in the case of facsimile or mailing.  Notices shall be forwarded to
the following addresses and/or facsimile numbers, subject to change as provided
above:




(a)

If to Seller:




SLS International, Inc.

1650 W. Jackson

Ozark, Missouri 65721




(b)

If to Buyer:




FRS, LLC

P.O. Box 366

Nixa, Missouri 65714





8




--------------------------------------------------------------------------------




20.

Waiver.  Either party hereto may waive any requirement, covenant, contingency,
condition or obligation to be performed by the other party, provided that such
waiver shall be in writing and executed by the party waiving the requirement,
covenant, contingency, condition or obligation, and shall be specifically
designated as a waiver hereunder with reference to the applicable Section and
paragraph of this Agreement.  Except as hereinabove provided, a waiver by a
party of any breach of any term, covenant, or condition contained herein to be
performed by a party, or the delay forbearance, indulgence or failure of a party
in exercising any right hereunder on account of such breach, or the partial
exercise of such right, shall not be deemed a waiver of any subsequent breach of
the same term or any other term, covenant, contingency or condition hereof.




21.

Counterparts.  This Agreement may be executed simultaneously in two (2) or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.




22.

Attorney Fees.  In the event either party is required to bring an action to
enforce any provision or right under this Agreement, the prevailing party as
determined by a court of competent jurisdiction shall be entitled to its
reasonable costs incurred in connection with such litigation, including
reasonable attorney fees, and the unsuccessful party covenants and agrees to pay
to the prevailing party the same.




23.

Effective Date.  This Agreement shall be effective (the “Effective Date”) upon
the execution and delivery of this Agreement by all parties hereto.




24.

Facsimile Execution.  For purposes of executing this Agreement, a document
signed and transmitted by facsimile machine or telecopier is to be treated as an
original document.  The signature of any party thereon, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.  At the request of any party, any facsimile or telecopy
document is to be re-executed in original form by the parties who executed the
facsimile or telecopy document.  No party may raise the use of a facsimile
machine or telecopier or the fact that any signature was transmitted through the
use of a facsimile or telecopier machine as a defense to the enforcement of this
Agreement or any other document executed in compliance with this section.




[Signature Page Immediately Following]





9




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.







                                                                               

SLS International, Inc.

       

By:                                                                             

    

Name:                                                                         

 

Title:                                                                           

 

“Seller”

          

FRS, LLC

       

By:                                                                             

 

Rick Gregg, Managing Member

 

“Buyer”





10




--------------------------------------------------------------------------------

EXHIBIT “A”







LEGAL DESCRIPTION:




BEGINNING AT A POINT APPROXIMATELY 134.00 FEET NORTH AND 804.00 FEET EAST OF THE
SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF THE SOUTHWEST QUARTER
(SW1/4) OF SECTION TWENTY-TWO (22), TOWNSHIP TWENTY-SEVEN (27), RANGE TWENTY-ONE
(21), CHRISTIAN COUNTY, MISSOURI, SAID POINT BEING THE SAME AS THE SOUTHERLY
RIGHT-OF-WAY LINE OF STATE HIGHWAY ROUTE 14, BEING 350.00 FEET SOUTHEASTERLY
FROM STATION 1104+50 OF THE RELOCATED CENTERLINE OF SAID ROUTE 14; THENCE NORTH
20º54’56” EAST, 344.79 FEET (NORTH 20º35’36” EAST, 346.90 FEET-RECORD) TO A
FOUND 5/8” REBAR, WHICH IS 85.00 FEET SOUTHEASTERLY FROM STATION 1106+75 OF SAID
RELOCATED CENTERLINE OF ROUTE 14; THENCE NORTH 70º18’14” EAST (NORTH 70º17’57”
EAST-RECORD) 155.00 FEET TO A POINT ON THE SOUTHERLY RIGHT-OF-WAY LINE OF SAID
ROUTE 14, WHICH IS 85.0 FEET SOUTHEASTERLY FROM STATION 1108+30 OF THE SAID
RELOCATED CENTERLINE OF ROUTE 14; THENCE ON A CURVE TO THE RIGHT, WHOSE RADIUS
IS 2780.00 FEET, WHOSE CENTRAL ANGLE IS 2º02’06” (1º59’59”-RECORD) AN ARC
DISTANCE OF 98.73 FEET (97.02 FEET-RECORD) TO A POINT ON THE SOUTHERLY
RIGHT-OF-WAY LINE OF SAID ROUTE 14; WHICH IS 85.00 FEET SOUTHEASTERLY FROM
STATION 1109+30 OF SAID RELOCATED CENTERLINE OF ROUTE 14; THENCE SOUTH 0º07’58”
EAST (SOUTH 0º07’15” EAST-RECORD) 24.14 FEET TO A ROUND 1/2’ REBAR; THENCE NORTH
83º52’12” EAST (NORTH 83º54’00” EAST-RECORD) 11.47 FEET TO A SET P.K. NAIL;
THENCE SOUTH 0º07’58” EAST, 130.66 FEET; THENCE SOUTH 89º52’02” WEST, 29.80
FEET; THENCE SOUTH 0º07’58” EAST 100.50 FEET; THENCE NORTH 89º52’02” EAST, 28.60
FEET; THENCE SOUTH 0º07’58” EAST, 136.00 FEET; THENCE SOUTH 89º52’02” WEST,
11.38 FEET; THENCE SOUTH 0º07’58” EAST, 101.76 FEET; THENCE NORTH 89º52’02”
EAST, 28.42 FEET; THENCE SOUTH 0º07’58” EAST, 51.92 FEET; THENCE SOUTH 89º52’02”
WEST, 0.86 FEET; THENCE SOUTH 0º07’58” EAST, 60.00 FEET; THENCE NORTH 89º52’02”
EAST, 38.76 FEET; THENCE SOUTH 0º07’58” EAST, 26.63 FEET; THENCE SOUTH 7º56’00”
EAST, 8.91 FEET; THENCE SOUTH 41º07’10” EAST, 10.84 FEET; THENCE SOUTH 0º04’31”
WEST, 170.39 FEET TO A SET P.K. NAIL; THENCE SOUTH 89º58’48” EAST, 120.49 FEET
TO A SET P.K. NAIL; THENCE SOUTH 0º12’22” WEST, 63.85 FEET TO A SET P.K. NAIL;
THENCE SOUTH 89º59’08” WEST, 504.70 FEET TO A SET 5/8” REBAR; THENCE NORTH
34º26’30” WEST, 118.13 FEET TO A FOUND 5/8” REBAR; THENCE NORTH 2º06’52” EAST,
378.54 FEET (NORTH 2º07’12” EAST, 374.86 FEET-RECORD) TO THE POINT OF BEGINNING,
IN CHRISTIAN COUNTY, MISSOURI, SUBJECT TO ANY PART THEREOF TAKEN, DEEDED OR USED
FOR ROAD OR HIGHWAY PURPOSES.








11


